OFFICE     OF THE     ATTORNEY      GENERAL   OF TEXAS
                                        AUSTIN




Iionoreble    Boner    Carrtaon,    3.x.,   Dfrector
Departmnt or Fubllo Safety
csq ?iFabry
Austin 9, Tmxar
A'l'l'XXTIOl?~ ti. Clan H. HoUughlin,   Chiet
                Bureau of Identlfloatlon and Rsoord
Dear sir:




              Your    rooent   opinio

                                                          ter reoeired by
       us,   and whlah,                                   St8 inr03-538ti0n
      as to rhethe                                        preparetion nould
                                                       ion, under the Texas

                                              o into thlo -letter,ae



                                             h Le&3lsturr, la Soot ion
                                             ouae Bill 440 or the Forty-




           ?e will rpproeiate it wry muah lr you will inr-
      nieb us with an opinion aisto the present atatur of
      the narootio law a8 applied to exempt praparationa,
      and rhothar or not the onoloeed deaorlbed preparation
      ia or 18 not oonmidered an lumpt proparrtion.n
Ronorabls Romsr Garrison, Jr.,   psgs e


          The mattar shout which you inquire is governed by
the Aots 1941, 47th La ., p. 647, oh. 391! 384. 1, (Sea. 0,
Art. 72Sb, V. A. P. 0. 7 whloh read8 as foiloari
          *ltxoopt 48 otharwf8. in thf8 Aot 4p4airlo4liy
     prorldsd, thi8 AOt shall not spply to ths rollowiiq
     oa8esi
          mAdmiAi8t4ring, dlspsn8fng, or sslli~g,St rot411
     of sny m4dlolnel preparation that oontsins In on8 (1)
     rluld ou~oe, or lr a 8olld or aspi-solid prepsratlon,
     In one (1) avolrdupoi8 ounos, not 3y)re than one (1)
     grain or oodrlns or 0r any 0r lta ralts.
          CThe sxe%ptlon aut‘,orlzedby thin Sotion aball
     be subjaot to tbe fOilOwing oondition8; (1) met the
     msdlolnel preparation administered, dl~p~~~a\l,or sold,
     shall oontain In addition to the narootlo drug in it,
     8o2e drug or drugs oo&srrlng upon It medlolnsl qualities
     other than those po4844asd by the Aarootlo drug alone;
     end (8) thst auoh preparation shall be admlnlstered,
     dispsnssd, and eold in good ialtt as a nedlolne, end
     A& ror the purpose 0r svadlng the provl4lon4 or this
     Rat.

          Tfothing in thf8 reotion  shall be oonstrued  to
     lkxlt the kind end quantjty of snp nsrootlo   drug tbet
     nay be prssorUmd, adslni8tered, diapenssd, or sold,
     to any psreoa or ror the uas or snf person or snix81,
     when it 18 preaorlbad adsinlstered, dispensed, or
     rold, iA oo3yllsnce w 1th the gansral prov~alons 0r
     this Aat."
           Your OOdUsiDp     in this astter   14 under8tandable. Ths
provlslon quoted above was enaoted      as 3eation  1, oh. 39Z, p. 648,
Aots,  1941, 47th 14gislnturs.     3eotlon  l-a 0r ths lu8 sot re-
pealed Seotlon 1, but ZOotlon 1 bsoams sifeatlvs 90 days rrom
July 5, 1941, while SootfOA l-4, the repealing protlslon was
not to be erreotlve until :$sptsrber1, 1943. Before the re-
Foaling seotion , ?%otlon l-a,bsasnaeeifeotlve the Legislature
la turn rspsalsd It, thus leaving In srrect the Original pro-
Vision quoted shove. Seotlon l-s has repealed by zuotion 2,
Oh. 225, p.  346, Aots 1943, 48th Leek lsture,      whliohbecans
stre0tire 90 day8 sitar Kay 11, 1943.
TionorableIloner Oarrlson, Jr., page 3



            Ys hope thet M hare sssfsted   you ln olearlne up
tbe questIon about the rppllosble Itatute,    but u4 ar4 of
the opinion   that the rearinin   portion or your inqulrJ
rslatea  to a question  of ohm f oel feat whloh yes oamiot under-
tsks to 8nsiwr.




                                  BY
FA:   zd